UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):August 20, 2009 aVINCI MEDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-17288 75-2193593 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11781 South Lone Peak Parkway, Suite 270 Draper, UT 84020 (Address of principal executive offices) (Zip Code) 801- 495-5700 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements ofCertainOfficers. Director Resignation Tod M. Turley resigned from the Board of Directors of aVinci Media Corporation (the “Company”) effective as of August 20, 2009. Mr. Turley was originally appointed to the board or managers of aVinci Media, LC, the Company’s operating company, and then to the Company’s Board of Directors at the time of its merger with aVinci Media, LC. The Company will seek qualified individuals to serve on its Board of Directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. aVINCI MEDIA CORPORATION: (Registrant) Date:August 26, 2009 By: /s/Chett B. Paulsen CHETT B. PAULSEN Chief Executive Officer/President
